Order entered August 2, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00781-CV

      IN RE ANDREW PHILLIP KIRK AND ROBYN LUCILLE CURTIS, Relators

                 Original Proceeding from the 160th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-04698

                                             ORDER
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       Before the Court is relators’ petition for writ of mandamus. We request that the real

parties in interest and respondent file their responses, if any, to the petition by August 16, 2019.


                                                       /s/    BILL WHITEHILL
                                                              JUSTICE